DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response on 5/20/2022 has been received and entered. 
Examiner contacted Dr. Scarr on 8/3/2022 concerning expedite prosecution of the current application with potential prior art (see below). However Dr. Scarr requested a written office action on the record (See Interview Summary mailed on 8/9/2022). 
Claims 2-4, 6, 8, 11-14, 16, 18-22, 24-26, 28, 30, 33-34, 37-42, 48-57 have been cancelled.
Based on the election of species (see above), claims 17, 23, 31, 35-36 are withdrawn from further consideration. 
Claims 1, 5-7, 9-10, 15, 17, 23, 27, 29, 31-32, 35-36 and 43-47 are pending.
Currently, claims 1, 5-7, 9-10, 15, 27, 29, 32, and 43-47 are under examination.
The rejection on Claim(s) 1, 5, 7, 9, 10, 43 and 44 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Pawlowski (US 20140228233) as evidenced by Palaniyar (J. Immunology 2005 Vol. 174, page 7352) is withdrawn because Pawlowski does not disclose thrombospordin-2 (THBS2). Pawlowski only discloses thrombospordin-1.
Similarly, the rejection on Claim(s) 1, 5, 7, 9, 10, 15, 27, 32, 43 and 44 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kim (US20160258856) is withdrawn for the same reason of no disclosure of THBS2 by Kim.
Accordingly, the rejection on Claim 45-47 under 35 U.S.C. 103 as being unpatentable over Pawlowski as evidenced by Palaniyar in view of Nikrad (US 20140135302) is withdrawn. 
The objection on claim 29 for mere lack of prior art is withdrawn in view of new prior art (See below).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9-10, 15, 27, 32, 43-46 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gill (US 20130085079).

Gill teaches using biomarkers to evaluate cardiovascular risk in a subject.  The biomarkers can be measured by protein capturing reagents antibody or aptamer, or mass spectrometry (see section 0009, 0108, 0129 and 0153). The identified biomarkers are: ITGA1/ITGB1, THBS2, C7, CSFIR, IGFBP7, C7, FCGR3B, NAGK (See Table 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 9, 10, 15, 27, 29, 32, 43-47 are rejected under 35 U.S.C. 103 as being unpatentable over Atay (Experimental Cell Research 2011 317:1192) in view of Nikrad and Campbell (from “Monoclonal Antibody Technology, Elsevier Sci Pub. 1984, total 15 pages)


Atay teaches using mass spectrometry for proteomic analysis of cell samples (See Abstract; Materials and Methods). The identified biomarkers read on the current claims, include integrin, ITGA1/ITGB1, THBS2, HSP90AA1/HSP90AB1, LGALS3BP, anti-thrombin III (SERPINC1)(See Table 1).
However Atay uses mass spectrometry, not capturing agents, e.g. antibody assay. 

The case law has established such step is obvious and within routine skill in the art because the Board of Patent Appeals and interferences has taken the position that once an antigen has been isolated and sequenced, the manufacture of monoclonal antibodies against it is prima facie obvious. See Ex parte Ehrlich, 3 USPQ 2d 1011 (PTO Bd. Pat. APP. & Int. 1987), Ex parte Sugimoto, 14 USPQ 2d 1312 (PTO Bd. Pat. APp. & Int. 1990). This is evidenced by Campbell even now becomes a trend, at section 1.3.4 “It is customary now for any group working on a macromolecule to both clone the genes coding for it and make monoclonal antibodies to it (sometimes without a clear objective for their application)”.  

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Campbell to make antibodies specific for the above target biomarkers with reasonable expectation of success. 

Moreover, under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). The problem facing those in the art was to detect the target biomarker proteins, and there were a number of methodologies available to do so, including mass spectrometry and immunoassay using antibodies and/or aptamers.  The skilled artisan would have reason to try these methodologies with reasonable expectation that at least one would be successful.  

With regard to claim 44-47, Nikrad teaches the advantages of using aptamer for detection of biomarkers, including tissue distribution, kinetics, elimination, potency, and selectivity (See section 0149-150). 
NIkrad also teach using slow off-rate aptamer for detection of biomarkers with various T1/2, such as greater than 30, 60, 90, 120, 150, 180, 210 minutes (See 026)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use alternative aptamer such as taught Nidrad,, i.e. slow-off rate aptamerto for detection of biomarkers set with reasonable expectation of success. Using antibody alternative, i.e. aptamer, targeting specific molecule is known in the art. As to the various T1/2 time used would be within routine practice in the field and one ordinary skill would have reasonable anticipated success for performing the aptamer assay. 

Claim(s) 47 is rejected under 35 U.S.C. 103 as being unpatentable over Gill as applied to claims 1, 5, 9-10, 15, 27, 32, 43-46 above, and further in view of Nikrad.

Gill teaches using aptamer for measuring the biomarkers. However Gill does not detail the off-rate of the aptamer assay. 
Nikrad teaches the advantages of using aptamer for detection of biomarkers, including tissue distribution, kinetics, elimination, potency, and selectivity (See section 0149-150). 
NIkrad also teach using slow off-rate aptamer for detection of biomarkers with various T1/2, such as greater than 30, 60, 90, 120, 150, 180, 210 minutes (See 026).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of aptamer measuring biomarker as detailed by Nikrad with reasonable expectation of success. Using a known methodology with some variation to optimize the assay is commonly practiced in the field. The above varied T1/2 time for the aptamer assay is within routine practice in the field. 

					Conclusion 

7.	No claim is allowed. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641